Citation Nr: 0908751	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1982 to April 1986.  He had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from April 1986 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Salt lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was subsequently 
transferred to the RO in Huntington, West Virginia.  In March 
2008, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in April 2008.

In correspondence dated in December 2008 the Veteran's 
attorney requested that if the Veteran had not been provided 
a Decision Review Officer hearing he be schedule for one and 
also requested that he be placed on the docket for a Board 
hearing.  The Board notes that the Veteran attended an 
informal hearing conference with a Decision Review Officer in 
March 2005 and that he presented evidence at a Board hearing 
in March 2008.  VA regulations provide that a claimant has a 
right to a hearing on appeal when a desire to appear in 
person is expressed; however, a motion for a new Board 
hearing may only be granted in cases when the hearing was not 
recorded due to equipment failure or loss of the official 
transcript.  See 38 C.F.R. §§ 20.700, 20.717 (2008).  As the 
record clearly shows the Veteran was provided a Decision 
Review Officer hearing and the full transcript of the Board 
hearing is of record, the Board finds no additional action is 
required as a result of the December 2008 request.

The Board also notes that VA treatment records dated in 
October 2006 indicate a diagnosis of post-traumatic stress 
disorder (PTSD) was to be considered based upon the Veteran's 
report of symptoms related to a traumatic event during active 
service.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that "a claim 
based on the diagnosis of a new mental disorder . . . states 
a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement."  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  As 
the issue of entitlement to service connection for PTSD was 
not adjudicated or developed for appellate review, to the 
extent that the issue has been raised by the record it must 
be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A bipolar disorder was not manifest during active service 
from April 1982 to April 1986 nor within one year of 
discharge from active service; it is not shown to have 
developed as a result of an established event, injury, or 
disease during active or ACDUTRA service nor as a result of 
an injury during INACDUTRA service.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran in letters from the RO 
dated in January 2004, March 2006, and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  VA law provides that active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2008).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records show that the 
Veteran's October 1981 enlistment examination revealed a 
normal clinical psychiatric evaluation.  A July 1985 incident 
report noted possible hydrazine/ammonia exposure.  An 
emergency care and treatment record at that time found the 
Veteran's lungs were clear to auscultation and that the ears, 
nose, and throat were clear.  The examiner's assessment was 
possible hydrazine/ammonia exposure.  One hour later, the 
Veteran was returned to duty in good condition upon release 
from the emergency room.  His February 1986 separation 
examination revealed a normal clinical psychiatric 
evaluation.  It was noted he denied any personal history of 
psychosis.  A Form DD 214 shows active service from April 
1982 to April 1986 with three years and ten months of service 
as a jet engine mechanic.

Records associated with an October 1989 periodic service 
department examination included a report of medical history 
in which the Veteran denied any history of depression or 
excessive worry.  An examination revealed a normal clinical 
psychiatric evaluation.  

Private hospital records show that in April 1993 the Veteran 
was admitted with complaints of depression, hopelessness, and 
fleeting suicidal ideations.  It was noted that he reported 
an onset of severe depression and that he stated this was the 
first bout of depression he had experienced lasting more than 
two days.  He also reported that he was an alcoholic, but 
that he had been sober for the past two to three months.  He 
stated he had multiple stressors that he believed had aided 
in the precipitation of his depressive illness including the 
possibility of being laid off if his base were to be closed 
per government protocol, financial difficulty related to 
child support payments, problems related only being able to 
see his son for one week each year, a "rocky" relationship 
with his girlfriend, and anxiety associated with his efforts 
to quit chewing tobacco at the same time he quit drinking.  
It was noted that he had received an honorable discharge 
after fours years of active service and that since discharge 
he had worked as a jet engine technician at Hill Air Force 
Base.  A report dated April 22, 1993, noted there were 
features in the history of bipolar depression, but that the 
Veteran tended to minimize those problems and chose to be on 
minimal medication.  The discharge diagnoses in May 1993 
included major depression, alcohol history, and probable 
cyclothymia with rapid cycling features.  

Service department records dated in June 1993 noted the 
Veteran had been advised of a disqualifying medical condition 
and of the requirement to provide medical information from 
his private physician to his supporting reserve medical unit 
to aid in the evaluation of his medical condition.  
Correspondence from his private psychiatrist dated in July 
1993 noted he was not on any psychiatric medication, that he 
did not require continuing psychiatric support, and that he 
did not suffer from a persistent disorder.  A July 1993 
service department memorandum to the HQ AFRES Physical 
Disqualification/Discharge Review Board noted the Veteran was 
medically disqualified for military duty by reason of major 
depression.  It was further noted that his medical condition 
was incompatible with continued military reserve service.  
Correspondence dated in September 1993 reported he had been 
placed on the retired reserve list.

In his January 2004 application for VA benefits the Veteran 
reported that his bipolar disorder began in December 1987.  
He noted he began receiving treatment for the disorder in 
April 1993.  In subsequent statements he asserted that 
service connection for his bipolar disorder was warranted 
based upon his 12 years of service as an Air Force Reserve 
Technician.

Private hospital records dated in March 2004 included 
diagnoses of cardiac arrhythmia, status post ablation therapy 
twice in 2003, and hypothyroidism.  In a July 2004 private 
medical statement R.P.H. Ph.D., noted treatment for bipolar 
disorder since July 2003.  It was also noted that the Veteran 
met the definition of disability based upon mental impairment 
with no residual capacity to work.  Correspondence dated in 
September 2004 from G.P.S., Ph.D., noted the Veteran was 
formally diagnosed as bipolar in 1992 and that he appeared to 
have been suffering from the effects of this illness all of 
his adult life.  

In a January 2005 statement Dr. R.P.H. noted findings 
indicating that the Veteran had a service-related mental 
impairment because of exposure to and direct handling of 
toxic chemicals during the period from 1982 to 1998.  It was 
further noted that the data strongly suggested that his 
mental health problem was not manifest prior to his working 
as a jet engine mechanic and was most probably due to his 
continued exposure to Trichloroethylene (TCE) and Hydrazine.  
A comprehensive narrative report was provided in support of 
the application for disability benefits based upon the 
alleged mental impairments secondary to the effects of 
exogenous toxins.  Dr. R.P.H. reported that he was not a 
physician, but that he had training in the area of 
neuropsychology.  An Axis I diagnosis was provided of mood 
disorder due to a general medical condition (continual 
service connected occupational exposure to exogenous toxins 
including TCE and Hydrazine - toxic disorder) with mixed 
features (symptoms of both mania and depression were present 
but neither predominated).

It was noted that TCE had been found to be associated with 
several adverse health effects including neurotoxicity, 
immunotoxicity, developmental toxicity, liver toxicity, 
kidney toxicity endocrine effects, and several forms of 
cancer.  It was further noted that workers chronically 
exposed may exhibit central nervous system depression, 
intolerance to alcohol, and increased cardiac output and that 
Hydrazine exposure via inhalation long term had been shown to 
affect the lungs, liver, spleen, and thyroid.  Heart 
degeneration had also been associated with Hydrazine 
exposure.  Dr. R.P.H. stated the Veteran's clinical 
presentation very much followed the DSM-IV symptom profile of 
a bipolar disorder and his mood disorder had a different 
etiological underpinning stemming directly from his chronic 
exposure to toxic substances.  Noted as further support of 
the neurotoxicity, central nervous systems paradigm was the 
fact that the Veteran had an extensive history of cardiac 
disturbance and thyroid problems reportedly diagnosed well 
after beginning his jet engine mechanic occupation and that 
he had developed an intolerance to alcohol during this 
period.  

In March 2005, the Veteran submitted copies of documents 
addressing the effects of exposure to TCE and Hydrazine.  The 
reports indicated uses for TCE including the degreasing of 
metal parts and a primary use for Hydrazine as a high-energy 
rocket propellant.  It was noted that studies had shown that 
simultaneous alcohol consumption and TCE exposure increased 
the toxicity of TCE in humans.  

VA examination in June 2005 included a diagnosis of bipolar I 
disorder, mixed, and alcohol dependence in sustained full 
remission, based upon an extensive review of service records, 
medical records, previous disability evaluations, research 
into toxin exposure and psychiatric illness, clinical 
interview, and psychological testing.  It was noted that a 
review of the record revealed active service from 1982 to 
1986 with subsequent reserve service.  The examiner 
summarized the evidence of record including the reference to 
Hydrazine in the claims file and the reports of Drs. G.P.S. 
and R.P.H.  It was further noted that the literature provided 
by the Veteran indicated the affects of TCE exposure on the 
central nervous system and that long-term exposure could lead 
to fatigue, sleeplessness, poor coordination, difficulty in 
thinking, loss of short-term memory, and personality changes 
such as depression, anxiety, and irritability.  The examiner 
noted, however, that bipolar disorder was not listed among 
those effects.  She also noted that her abbreviated 
literature search revealed a relationship between exposure to 
organic solvents and neuropsychological deficits 
(learning/memory, visuospatial, psychomotor speed) and 
increased incidence of anxiety and depressive disorders, but 
that the study revealed only one exposed subject out of 38 
meeting the criteria for bipolar disorder and that of both 
studies the organic solvents consisted of numerous compounds 
only one of which was TCE.  

In conclusion, the examiner found the Veteran met the 
criteria for bipolar disorder, but that the onset and cause 
of his symptoms remained ambiguous at best.  It was noted 
that he had been honorably discharged from active service and 
that he exhibited no documented evidence for psychiatric 
impairment during that time.  He reported he was drinking 
heavily during that time with alcohol dependence during his 
reserve service and he claimed that his alcohol use had 
masked his manic and depressive symptoms.  The examiner noted 
that there were no references in the treatment history to 
military-related issues or negative reactions to organic 
solvents and that the research supporting the link between 
bipolar disorder and exposure to TCE and Hydrazine was 
minimal.  It was also noted that the Veteran had a strong 
family history of mood disturbance, including bipolar 
disorder and alcoholism, which were greater risk factors for 
his current problems than exposure to organic solvents.  The 
examiner found that the Veteran exhibited a significant 
impairment in social and occupational functioning which 
appeared to have resulted in his forced retirement from 
reserve service, but that there was a less than 50 percent 
probability that his bipolar disorder was caused by or the 
result of exposure to toxins.  

VA treatment records reveal that October 2006 the Veteran 
reported he had experienced nightmares of airmen being sucked 
into jet engines and that he had memories of having to 
extract their remains from the engines.  The examiner agreed 
to start a PTSD assessment the next session.  In a 
January 2007 report the Veteran stated he had experienced 
nightmares since an incident during active service when he 
had helped extricate the remains of an airman who had been 
accidently sucked into a jet engine.  He also reported 
increased nightmares about air crash sites he had responded 
to during service.  

At his personal hearing in March 2008 the Veteran testified 
that while working at Hill Air Force Base in Layton, Utah, 
after his initial period of active duty he was in an active 
duty reserve unit.  He asserted that his employment at that 
time was military and not civilian.  He also stated that he 
first began receiving psychiatric treatment in approximately 
1991.  

A statement received in July 2008 from the commander of Hill 
Air Force Base noted records did not indicate the Veteran as 
an employee.  An October 2008 VA report of contact noted a 
base operator indicated the Veteran's employment had been 
civil service.  Service personnel records received in 
November 2008 revealed that from April 1986 until retirement 
from military reserve service in September 1993 the Veteran 
had only brief periods annually of ACDUTRA and INACDUTRA.  

Based upon the evidence of record, the Board finds the 
evidence demonstrates only verified active service from April 
1982 to April 1986.  The Veteran contends that his bipolar 
disorder was incurred in 1991 while he was an activated 
member of the reserves working full time at Hill Air Force 
Base.  Service discharge reports and service personnel 
records only reveal a period of active duty service from 
April 1982 to April 1986 and only a few weeks of ACDUTRA 
annually during the period from April 1986 to September 1993.  
The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  There is no 
such evidence demonstrating the Veteran's employment at Hill 
Air Force Base after April 1986 may be considered active duty 
service for VA compensation purposes.

The Board also finds that the evidence demonstrates the 
Veteran's bipolar disorder was not manifest during his period 
of active service from April 1982 to April 1986 nor within 
one year of his discharge from that period of service and 
that it is not shown to have developed as a result of an 
established event, injury, or disease during active service.  
There is also no evidence indicating that the bipolar 
disorder was actually incurred during a period of ACDUTRA nor 
that it was incurred as a result of an injury during a period 
of INACDUTRA.  In fact, service treatment records are 
negative for complaint, treatment, or diagnosis of a 
psychiatric disorder during active service or during ACDUTRA.  
The private medical evidence of record shows the Veteran was 
first provided a diagnosis of bipolar disorder in 1993, 
approximately seven years after his discharge from active 
service.  

Although the September 2004 statement of Dr. G.P.S. noted the 
Veteran's diagnosis of bipolar disorder was first provided in 
1992 and that he appeared to have been suffering from the 
effects of this illness all of his adult life, the examiner 
provided no rationale for the opinion to the extent it 
indicates an earlier date of onset of the disorder was 
warranted.  There is also no indication that the examiner 
reviewed any other medical record and no comments were 
provided indicating the prior examinations reports noting 
normal clinical psychiatric evaluations were erroneous.  The 
Board finds that the provided history was based upon the 
Veteran's unsubstantiated report of prior medical symptoms 
and that the opinion of Dr. G.P.S. as to an earlier date of 
onset of the bipolar disorder is too vague to be of any 
probative weight.  The Court has held that the Board is not 
always required to accept the credibility of a medical 
opinion which is based upon an inaccurate factual history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a 
medical opinion provided in support of a new and material 
evidence claim need not be accepted as credible if based upon 
an inaccurate medical history).  In this case, the Board 
finds the Veteran's report of prior psychiatric symptoms is 
inconsistent with the medical findings of the examination 
reports in February 1986 and October 1989.  These reports are 
considered to be persuasive that a bipolar disorder was not 
manifest during active service or within the first post 
service year.

The Board also notes that the January 2005 statement of Dr. 
R.P.H. providing a diagnosis of mood disorder due to a 
general medical condition with mixed features is competent 
for VA purposes.  It is significant to note that the examiner 
specifically stated the disorder was due to the exposure to 
and direct handling of toxic chemicals, including TCE and 
Hydrazine, during the period from 1982 to 1998, but that the 
Veteran's active service exposure may only be considered for 
the period from April 1982 to April 1986.  The Board further 
notes that Dr. R.P.H. referred to medical studies as 
supporting his etiology opinion, but that the specific 
studies were not identified in the report.  As the 
conclusions provided concerning the information provided in 
those studies could not be reviewed, the Board finds the 
etiology opinion of Dr. R.P.H. warrants a lesser degree of 
probative weight.

The June 2005 VA examiner in this case, however, correctly 
noted the Veteran's actual dates of possible TCE and 
Hydrazine exposure during active service and specifically 
addressed the medical literature submitted in March 2003 by 
the Veteran.  The examiner also provided reference citations 
to the studies considered in support of her opinion and 
provided an extensive summary of the pertinent evidence of 
record.  The examiner found the Veteran met the criteria for 
bipolar disorder, but that there were no references in the 
treatment history for military-related issues or negative 
reactions to organic solvents and that he had a strong family 
history of mood disturbance that were greater risk factors 
for his current problems than exposure to organic solvents.  
The Board finds that the June 2005 VA examiner's opinion that 
there was a less than 50 percent probability that the 
Veteran's bipolar disorder was caused by or the result of 
exposure to toxins is persuasive.  Therefore, entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a bipolar disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


